               Case 2:19-cv-01580-JCC Document 44 Filed 11/23/20 Page 1 of 2




                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   EVERNOOK VALLEY MILK LLC, a                  CASE NO. C19-1580-JCC
     Washington limited liability company; MARVIN
10
     HOEKEMA, an individual; and JEREMY           MINUTE ORDER
11   HOEKEMA, an individual,

12                           Plaintiffs,
             v.
13
     COUNTRY MUTUAL INSURANCE
14
     COMPANY, an Illinois Corporation doing
15   business in Washington; and CHRIS
     THIELBAR, a resident of the State of
16   Washington,

17                           Defendants.
18
19          The following Minute Order is made by direction of the Court, the Honorable John C.
20   Coughenour, United States District Judge:
21          This matter comes before the Court on the notice of settlement (Dkt. No. 43) filed by
22   Defendant Country Mutual Insurance Company. The parties have reached a settlement in
23   principle and intend to file a stipulated dismissal within 60 days. (See id. at 1.) Accordingly, the
24   Court VACATES the trial date and all pending case management deadlines. The Clerk is
25   DIRECTED to terminate all pending motions and statistically close this case pending the
26   anticipated filing by the parties of a stipulated order of dismissal.


     MINUTE ORDER
     C19-1580-JCC
     PAGE - 1
            Case 2:19-cv-01580-JCC Document 44 Filed 11/23/20 Page 2 of 2




 1        DATED this 23rd day of November 2020.

 2                                                William M. McCool
                                                  Clerk of Court
 3
                                                  s/Paula McNabb
 4
                                                  Deputy Clerk
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-1580-JCC
     PAGE - 2
